USDC IN/ND case 1:20-cv-00010-HAB-SLC document 30 filed 07/28/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JESSIE A. ADAM,                              )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Case No. 1:20-cv-00010-HAB-SLC
                                             )
D & W FINE PACK, et al.,                     )
                                             )
               Defendants.                   )

                                   OPINION AND ORDER

       Before the Court is a Motion for a More Definite Statement filed on June 16, 2020, by

Defendant D & W Fine Pack (“D & W”), asserting that it cannot reasonably prepare a

meaningful response to Plaintiff’s complaint and asking that the Court order Plaintiff to make a

more definite statement of her claims. (ECF 29). Plaintiff has not filed a response to the motion,

and her time to do so has now passed. N.D. Ind. L.R. 7-1(d)(3). Thus, the motion is unopposed.

       Federal Rule of Civil Procedure 12(e) provides that a party may move for a more definite

statement of a pleading that is “so vague or ambiguous that the party cannot reasonably prepare a

response.” “In considering whether to grant a Rule 12(e) motion, a court’s inquiry is guided by

the federal pleading requirements.” Dittmann v. Xerox Bus. Servs., LLC, No. 2:16-CV-16-PPS-

PRC, 2016 WL 3421163, at *1 (N.D. Ind. June 22, 2016). “In general, motions for a more

definite statement under Rule 12(e) are appropriate when a ‘pleading fails to specify the

allegations in a manner that provides sufficient notice.’” Malekpour v. LaHood, No. 12 C 6999,

2012 WL 5996375, at *1 (N.D. Ill. Nov. 30, 2012) (quoting Swierkiewicz v. Sorema N.A., 534

U.S. 506, 513 (2002)). “Rule 12(e) motions should not be used as a substitution for discovery.”

Dittmann, 2016 WL 3421163, at *1 (citing Nikolic v. St. Catherine Hosp., No. 2:10-CV-406,
USDC IN/ND case 1:20-cv-00010-HAB-SLC document 30 filed 07/28/20 page 2 of 3


2011 WL 4537911, at *6 (N.D. Ind. Sept. 28, 2011)). “However, a Rule 12(e) motion may be

appropriate when a complaint fails to put a defendant on notice as to which of the claims apply

to what parties.” Id. (citing Collins v. Illinois, No. 03-3159, 2006 WL 3627639, at *4 (C.D. Ill.

Dec. 11, 2006)).

         Here, as D & W emphasizes, in her second amended complaint Plaintiff is advancing

multiple federal and state claims against D & W and twelve individual Defendants. (ECF 27 ¶

1). Plaintiff, however, fails to specify which claims she is advancing against each particular

Defendant. (See id. ¶¶ 7, 8). Furthermore, as to her factual allegations, while Plaintiff in one

paragraph does identify the individual Defendants by name and adequately describe their alleged

actions (see id. ¶ 8(a)), in the majority of her remaining paragraphs she does not specify whether

the alleged conduct pertains to a particular Defendant, all thirteen Defendants, or some subset of

Defendants (see id. ¶¶ 8(b), 8(c), 8(d), 8(h)).

         Having considered the instant motion, “[t]he Court finds that [D & W’s] motion is not the

impermissible type designed to conduct premature discovery, nor is it intended to impermissibly

elicit more facts from Plaintiff. Rather, [D & W] is attempting to ascertain which facts and

claims are alleged as to [D & W].” Dittmann, 2016 WL 3421163, at *2. This is a problem

curable by a Rule 12(e) motion, see, e.g., id.; Collins, 2006 WL 3627639, at *4, and to reiterate,

Plaintiff has not filed a response in opposition to the motion, see Dittmann, 2016 WL 3421163,

at *2.

         Therefore, D & W’s Motion for a More Definite Statement (ECF 29), which is

unopposed, is GRANTED. Plaintiff is ORDERED to file on or before August 11, 2020, an

amended complaint that includes a more definite statement as to which claims and factual


                                                  2
USDC IN/ND case 1:20-cv-00010-HAB-SLC document 30 filed 07/28/20 page 3 of 3


allegations are levied against D & W, as well as which claims and factual allegations are levied

against each other Defendant. That is, in the amended complaint Plaintiff must “specifically

name the pertinent party in each allegation instead of generally referring to [the ‘Defendant’ or]

‘the Defendants’ and shall indicate which claims he is bringing against each [D]efendant.”

Dittmann, 2016 WL 3421163, at *2.

       SO ORDERED.

       Entered this 28th day of July 2020.

                                                             /s/ Susan Collins
                                                             Susan Collins
                                                             United States Magistrate Judge




                                                3
